DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-22 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2021 was filed after the mailing date of the Notice of Allowance on 10/6/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Prior Art of record fails to teach a sound capture device configured to be worn by a person and/or to be located on a surface, the sound capture device being configured to pick up target sound from a target sound sources, the sound capture device comprising: an input unit comprising a multitude of input transducers ITm, m=1, 2, ..., M, being larger than or equal to two, each input transducer being configured to pick up a sound from the environment of the sound capture device and to provide corresponding electric input signals, each electric input signal INm, m=1, ..., M, comprising a target signal component and a noise signal component; a housing wherein said multitude of input transducers are located, a directional noise reduction system for providing an estimate of the target sound s, the directional noise reduction system comprising a beamformer unit operationally coupled to said multitude of input transducers ITm, m=1, ..., M, the beamformer unit comprising target maintaining, reference beamformer . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712722957.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
November 17, 2021
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653